Citation Nr: 1633063	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-25 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1961 to February 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).  In May 2015, the case was remanded for additional development, including specifically to determine if the appellant wanted a Board hearing and to obtain an advisory medical opinion concerning the cause of the Veteran's death.    

In May 2015, following the Board's remand, VA received correspondence from the appellant which indicated that she wanted a Board hearing, but explained that she was unable to travel.  In response to an August 2015 Veterans Claims Assistance Act (VCAA) notification letter, the appellant submitted a VA Form 9 in which she checked the box indicating that she did not want a Board hearing.  The Board finds the appellant's most recent written communication clearly indicates that she no longer desires a hearing before the Board; her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  In addition to clarifying whether the appellant would like a Board hearing, an advisory medical opinion was obtained in December 2015.  Accordingly, there was compliance, certainly substantial compliance, with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board will proceed to adjudicate the appeal.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2012; the immediate cause of his death was cardiac arrhythmia, with contributory conditions listed as coronary artery disease (CAD), cardiomyopathy, hypertension, hyperlipidemia, and organic brain syndrome (OBS).

2.  The Veteran's cardiac arrhythmia, CAD, cardiomyopathy, hypertension, hyperlipidemia and organic brain syndrome are not shown to have manifested during service or in the first postservice year, and are not shown to have been related to a disease, injury, or event in service.

3.  The most probative evidence is against a finding that the Veteran's OBS was related to his service-connected psychiatric disorder.

4.  At the time of his death, the Veteran's only service-connected disability was an acquired psychiatric disorder including schizoid personality disorder and depressive disorder (rated 100 percent); it is not shown that such disability caused or contributed to his death.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. § 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), pertinent postservice treatment records, and Social Security Administration (SSA) records have been secured.  VA secured a medical advisory opinion in December 2015 addressing whether the Veteran's service-connected psychiatric disability caused or contributed to his death.  That opinion (discussed in greater detail below) is adequate for adjudication purposes, as it reflects familiarity with record and includes adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA did not seek a medical advisory opinion as to whether the Veteran's cardiac arrhythmia, coronary artery disease, cardiomyopathy, hypertension, and hyperlipidemia were otherwise related to service/a service-connected disability; absent any competent evidence suggesting that such disabilities may be associated with his service (as explained in detail within), a medical nexus opinion addressing such question is not necessary.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed, Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  

The appellant has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in the producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

Initially, the Board notes that it has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's death certificate lists the immediate cause of death as cardiac arrhythmia, with contributory conditions listed as CAD, cardiomyopathy, hypertension, hyperlipidemia, and OBS.  At the time of death, his sole service-connected disability was an acquired psychiatric condition, including schizoid personality disorder and depressive disorder, rated as totally (i.e., 100 percent) disabling.  

The Veteran's STRs are silent for complaints, diagnoses, or treatment related to cardiac arrhythmia, CAD, cardiomyopathy, hypertension, hyperlipidemia, and OBS.  A December 1962 record notes a diagnosis of schizoid personality; he was recommended for separation.  On a December 1962 Report of Medical Examination for separation purposes, schizoid personality was noted; the Veteran's heart, vascular system, and lungs and chest were normal upon clinical examination.  

Postservice private treatment records reflect that the Veteran had a myocardial infarction (MI) in November 1990.  A December 1990 private clinical record notes diagnoses of cardiac arrhythmia, superior wall MI, and hypertension.  In October 1991, SSA found the Veteran disabled effective January 1991; the primary diagnosis was MI and the secondary diagnosis was recurrent cholecystitis.  

In August 1999, the Veteran was diagnosed with "frontal lobe TIA (transient ischemic attack) vs infarct."  The CT scan was negative except for moderate atrophy of the cerebral hemispheres and cerebellum.  MRI showed periventricular white matter disease and "left parietal white matter infarct vs demyelinating process."  See August 29, 2001, VA clinical record.  The appellant explained that since the stroke, the Veteran had problems with his memory.  See August 31, 2011, VA clinical record.  

The Veteran was "in and out of convalescent homes" since the late-1990s.  See January 27, 2011, VA clinical record.  He was admitted to a full-time nursing home in June 2000; following clinical examination, he was diagnosed with depression and alcohol induced dementia.  See July 2000 private clinical record.  

A February 2002 private treatment record noted that the Veteran's schizoid personality disorder had worsened into schizoaffective disorder depressive type.  An August 2003 clinical record noted a medical history of OBS.  On March 2004 VA neurological consultation, OBS was also noted.  Following clinical examination and interview of the Veteran (during which he reported he smoked two to three packs of cigarettes per day for 20 years and used to drink "a fifth of rum in the form of rum and Coke every Saturday"), the diagnoses included recurrent major depression and dementia, which may be due to microvascular hypertensive disease.    

On August 2004 VA (fee basis) examination, the Veteran was diagnosed with major depressive disorder (recurrent, severe, in partial remission) and dementia of vascular type.  The examiner noted the symptoms of each disorder could be delineated from each other.  He also diagnosed schizoid personality disorder and opined that the Veteran more likely than not had symptoms of depression while in service as the evidence showed he had more than schizoid personality disorder in service.  Accordingly, as noted above, the Veteran was granted service connection for an acquired psychiatric disorder, including schizoid personality disorder and depressive disorder, evaluated 100 percent effective August 2003, the date of the claim.

A June 2009 VA mental health clinical record noted the Veteran's diagnoses of vascular dementia and schizoaffective disorder.  The psychiatrist noted the Veteran's history of CVAs (cerebrovascular accidents) to the frontal lobes as well as OBS.  The psychiatrist noted Axis III diagnoses of cardiomyopathy, ischemic heart disease, hypertension, and hyperlipidemia.

Pursuant to the Board remand, in December 2015, a VA physician/psychiatrist reviewed the record and opined that the Veteran's service-connected "acquired psychiatric disability did not cause, substantially contribute to or bear any relationship to the supposed organic brain syndrome or the other primary and contributory causes of death."  He further opined that, OBS was "less likely than not (unlikely, less than <50%) a contributory cause of death."  As rationale for his opinion, the examiner explained:

"As per the death certificate, Cardiac Arrhythmia and Coronary Artery Disease were the immediate cause of death.  CAD is progressive in nature, especially when the predisposing factors are not controlled.  Veteran also had family history of coronary heart disease.  Veteran suffered two Myocardial Infarctions (Heart attack) in Nov 1990 and was hospitalized at [redacted].  Coronary angiogram showed total occlusion of one vessel, but he was not advised cardiac surgery.  

Veteran carried diagnosis of cardiomyopathy, hypertension, and hyperlipidemia.  Long standing cardiomyopathy is known to cause cardiac arrhythmia.  High blood pressure and hyperlipidemia are major predisposing factor to coronary artery ischemia.  The death certificate lists the immediate cause of death as cardiac arrhythmia with contributory conditions listed as coronary artery disease, cardiomyopathy, hypertension, hyperlipidemia, and organic brain syndrome.  However, based on the following rationale I disagree with the determination that organic brain syndrome (OBS), also known as organic brain disease, was a contributory cause to his death.

OBS is an older and nearly obsolete general term, referring to many physical disorders that cause impaired mental function.  OBS does not include psychiatric disorders.  There are no current psychiatric disorders recognized in the DSM-5 that directly correspond to this loose and imprecise notion of OBS.  The Veteran had multiple medical illnesses that contributed to organic brain syndrome; that more precisely and currently diagnosed as Dementia of Vascular Type.

Even if one were to grant that OBS on the death certificate should be understood as vascular type dementia, it would not be a significant, direct contributory cause to his death by cardiac arrhythmia.  The significant vascular pathologies (Hypertension, CAD) that he suffered from sufficiently account for his death due to arrhythmia and from the evidence reviewed were the substantial contributors to his death, rather than dementia.

Moreover, it is unlikely that OBS listed on the death certificate bore any relationship with veteran's military service connected psychiatric disorder.  Risk factors for OBS include diabetes, alcoholism, sports with a high risk of head trauma (concussions), increasing age, cardiovascular difficulties such as arrhythmias, hypertensive brain injury from high blood pressure, or the adverse effects of stroke. Therefore, Veteran's service connected psychiatric disorder including depressive disorder is did not [sic] lead to organic brain disorder."     

Analysis

Initially, the Board notes that there is no allegation of record, nor is there evidence of record, that the Veteran was exposed to herbicides while in service.  [The Board notes that the Veteran served abroad in Europe.]  Accordingly, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection for the cause of the Veteran's death based on a presumption of service connection for MI, CAD, or ischemic heart disease as due to exposure to herbicides is not warranted.  38 C.F.R. § 3.309(b).  Furthermore, the evidence does not show that cardiac arrhythmia, CAD, cardiomyopathy, hypertension, hyperlipidemia, or OBS manifested in service or to a compensable degree within the first postservice year; the first clinical evidence of any such disability was in 1990, more than 25 years after separation from service.  Consequently, service connection on the basis that such disabilities became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137), is not warranted.

In a May 2014 Informal Hearing Presentation, the appellant, through her representative, asserted that the Veteran's service-connected psychiatric disability was related to his OBS; specifically, the appellant contends that OBS "can present as a mental illness most commonly diagnosed as delirium or a psychosis."  The appellant included a link to a National Institute of Health (NIH) webpage about OBS, which defined OBS as a "general term that describes decreased mental function due to a medical disease other than a psychiatric illness.  It is often used synonymously (but incorrectly) with dementia."  The appellant's own layperson allegation that the Veteran's OBS presented as an acquired psychiatric disability is not competent evidence.  Whether a disability (such as OBS) caused or presented as another disability (such as schizoid personality disorder or schizoaffective disorder) is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Accordingly, the Board remanded this appeal in May 2015 to obtain an advisory medical opinion.

The VA examiner reviewed the NIH webpage submitted by the appellant, including the notation that other conditions such as depression and psychosis may mimic OBS.  He noted that the Veteran had symptoms of depression, including discrepancies in his mood, agitation, dull affect and being withdrawn and preoccupied, since he was 18 years of age but was not given a diagnosis of dementia (chronic, organic brain syndrome) until 2003, more than four decades later.  Accordingly, and for the reasons noted above, he opined that the Veteran's service-connected acquired psychiatric disorder did not cause, substantially contribute to, or bear any relationship to his OBS or any cause of death, either primary or contributory. 

As the diseases which caused or contributed to cause the Veteran's death are not shown to have been related to his service, and it is not shown that his service-connected disability caused or contributed to his death, the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  Accordingly, her appeal in this matter must be denied.

With respect to any claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death was service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2014).  In this case, the evidence does not show that the Veteran was a prisoner of war, nor does it show that he was rated as totally disabled upon separation from service.  Although he was rated 100 percent at the time of his death, such rating was only in effect since August 2003, or approximately eight years and nine months, less than the required ten years immediately preceding death.  Accordingly, DIC benefits must be denied as a matter of law.      

The Board regrets that it cannot offer the appellant a more favorable outcome.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).   


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


